Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-6, 8) in the reply filed on 5/23/22 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
a.	 Reference character “1204” has been used to designate plural valve types in Figs. (2-4, 6), (7), (8), and (9) (please see specification objection and 112(b) rejection below) 
b. 	Reference character “1105” has been used to designate both a single piston cylinder (Fig. 6) and double piston cylinders (Figs. 2-4, 7-9) (please see the specification objection below).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Fig. 10 is not understood. Fig. 10 presents a blank box with the reference characters “1201-1204” (reproduced below):


    PNG
    media_image1.png
    495
    492
    media_image1.png
    Greyscale


The specification at p. 14, lines 33-p. 15, line 2 recites:
The implement attachment device also comprises a hydraulic conduit and valve arrangement 1201-1204, connected to the hydraulic cylinder 1100. The conduit and valve arrangement 1201-1204 is arranged to selectively allow a communication between a piston side chamber 1120 of the hydraulic cylinder 1100 and a rod side chamber 1121 of the hydraulic cylinder 1100.

What is the structure of Fig. 10? Which of the preceding examples (Figs. 2-4, 6-9) is supposed to be illustrated in Fig. 10?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The reference character 1204 has been used to designate plural types of valves and 1105 has been used to designate plural types of cylinders (please see drawing objections above). As the different valves have different structures and the different cylinders have different structures, the reference characters should be properly applied, where no single reference character is being used for two different parts (MPEP 608.01(g)). Since Figs. 2-4 use “1204” for the valve, and Fig. 6 shows the same valve type then no change is needed for the valve but the cylinder housing 1105 shown in Figs. 2-4 comprises two pistons whereas the cylinder housing in Fig. 6 comprises only one. The cylinder housing in Fig. 6 could be renumbered something like --2105-- to overcome this objection. Likewise, whereas Figs. 2-4 show valve “1204” as one type of valve but Fig. 7 shows a different type of valve yet still labeled “1204”, this objection could be overcome by relabeling the valve in Fig. 7 as something like --2204--. A similar analysis applies to the remainder of the embodiments. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
i.	“an attachment element being connected to a protruding portion of the piston rod, and adapted to engage with a complementary element of the implement” in Claim 1.
ii. 	“a conduit arrangement, arranged to provide a communication between the hydraulic cylinder and the control valve” in Claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a hydraulic conduit and valve arrangement, connected to the hydraulic cylinder, wherein the conduit and valve arrangement is arranged to selectively allow a communication between a piston side chamber of the hydraulic cylinder and a rod side chamber of the hydraulic cylinder” (Claim 1) has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim 2 recites “a locking valve arranged to allow, in a first position, the communication between the hydraulic cylinder and the control valve by means of the conduit arrangement, and to allow, in a second position, the communication between the piston side chamber and the rod side chamber of the hydraulic cylinder by means of the conduit arrangement”. This is indefinite. Applicant has the right to be their own lexicographer (MPEP 2111.01) but terms used contrary to their ordinary meaning must be clearly redefined in the written description (MPEP 2173.05). Here, “locking valve” is indefinite because the specification does not clearly redefine the term. While the Fig. 9 embodiment shows a valve 1204 that shuts off communication between the piston chamber 1121 and the remainder of the line 1201, thereby showing a locking valve, this embodiment does not show the remainder of the claim language (“a locking valve arranged…and to allow, in a second position, the communication between the piston side chamber and the rod side chamber of the hydraulic cylinder by means of the conduit arrangement”). In contrast the Figs. 2-4 embodiment for example shows a valve also labeled “1204” (please see drawing and specification objections above) but this valve does not shut off communication between the piston chamber and the remainder of the line yet the specification still refers to this as a “locking valve” (ex. p. 10, lines 26-35). It is not clear This is also true for the remainder of the embodiments (Figs. 6-8). The metes and bounds of “locking valve” are indefinite. 
Claim 5 is indefinite. Claim 5 recites “wherein the locking valve is bypassed by a first of the piston side conduit and the rod side conduit, and arranged to allow, in the first position, a communication through all of a second of the piston side conduit and the rod side conduit, and to allow, in the second position, a communication between the first conduit and a portion of the second conduit, which portion extends between the locking valve and the hydraulic cylinder, while blocking the communication through all of the second conduit.”. This is indefinite. “a first of the piston side conduit and the rod side conduit” is non-idiomatic, as “first” is not understood. “a second of the piston side conduit and the rod side conduit” is non-idiomatic, as “second” is not understood. “a communication between the first conduit and a portion of the second conduit, which portion extends between the locking valve and the hydraulic cylinder, while blocking the communication through all of the second conduit” is non-idiomatic, as the phrase is contradictory (“a communication between the first conduit and a portion of the second conduit” and “while blocking the communication through all of the second conduit”). Also, “which portion” is believed should be “--the-- portion --of the second conduit--” for antecedent basis.  Also, this section recited “the first conduit”  and there is insufficient antecedent basis for this limitation in the claim. Also, this section recited “the second conduit”  and there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the locking valve being arranged to short cut the piston side chamber port and the rod side chamber port”. This is indefinite. Is this different than the Claim 1 recitations of “a communication between a piston side chamber of the hydraulic cylinder and a rod side chamber of the hydraulic cylinder”? The metes and bounds of “short cut” are indefinite.
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordqvist (SE 505996).
Regarding Claim 1,
An implement attachment device, for selectively attaching an implement to a working machine, comprising 
a hydraulic cylinder (10 with 10a,b, of 42, Figs. 3-4, p. 6-8 of translation; see also Figs. 1-2)) comprising a cylinder housing with first (ex. left in Figs. 3-4) and second (ex. right in Figs. 3-4) longitudinal ends, 
a piston (47, 47’) in the cylinder housing, and a piston rod (with 10a’ or 10b’)) fixed to the piston and protruding through the first end of the cylinder housing, 
an attachment element (7 or 7a, Figs. 3-4, p. 6) being connected to a protruding portion of the piston rod, and adapted to engage with a complementary element of the implement (6a, 6, Fig. 3, p. 6), and 
a hydraulic conduit and valve arrangement (with 44, 40a, and associated lines/conduits, Fig. 4), connected to the hydraulic cylinder, 
wherein the conduit and valve arrangement is arranged to selectively allow (via 44, Fig. 4, p. 7-8) a communication between a piston side chamber of the hydraulic cylinder and a rod side chamber of the hydraulic cylinder.
Regarding Claim 2,
An implement attachment device according to claim 1, 
wherein the conduit and valve arrangement comprises
a control valve (40a, Fig. 4), 
a conduit arrangement (with 41-42), arranged to provide a communication between the hydraulic cylinder and the control valve, and 
a locking valve (44) arranged to allow, in a first position (44 - left position, Fig. 4), the communication between the hydraulic cylinder and the control valve by means of the conduit arrangement, and to allow, in a second position (44 - right position, Fig. 4), the communication between the piston side chamber and the rod side chamber of the hydraulic cylinder by means of the conduit arrangement (Fig. 4).
Regarding Claim 3,
An implement attachment device according to claim 2, 
wherein the conduit arrangement comprises a piston side conduit (with 42c) extending from the control valve to the piston side chamber of the hydraulic cylinder, and a rod side conduit (with 42e) extending from the control valve to the rod side chamber of the hydraulic cylinder.
Regarding Claim 4,
An implement attachment device according to claim 3, 
wherein the locking valve is arranged to allow, in the first position (44 - left position), the communication between the hydraulic cylinder and the control valve through the piston side conduit as well as through the rod side conduit, and to allow, in the second position (44 - right position), the communication between the piston side chamber and the rod side chamber via at least a portion of the piston side conduit and at least a portion of the rod side conduit.
Regarding Claim 5,
An implement attachment device according to claim 3, 
wherein the locking valve is bypassed (ex. 42e does not flow through 44) by a first of the piston side conduit and the rod side conduit (ex. 42e), and arranged to allow, in the first position (44 - left position), a communication through all of a second of the piston side conduit (ex. 42c) and the rod side conduit, and to allow, in the second position (44 - right position), a communication between the first conduit (ex. with 42e) and a portion of the second conduit (ex. with 42c), which portion (ex. with 42c) extends between the locking valve and the hydraulic cylinder, while blocking the communication through all of the second conduit.
Regarding Claim 6,
An implement attachment device according to claim 2, 
wherein the locking valve comprises a piston side chamber port (to 42c), and a rod side chamber port (to 42d), connected to the piston side chamber and the rod side chamber, respectively, the locking valve being arranged to short cut the piston side chamber port and the rod side chamber port (Fig. 4).
Regarding Claim 8,
A working machine with an implement attachment device according to claim 1 (see Claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hunger teaches elements of the instant invention including an implement attachment device. Lenhoff teaches elements of the instant invention including an implement attachment device. Sonerud teaches elements of the instant invention including an implement attachment device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745  

/THOMAS E LAZO/              Primary Examiner, Art Unit 3745